_____________

                                    No. 95-2953SI
                                    _____________

Marcia Prew,                        *
                                    *
                 Appellant,         *
                                    *   Appeal from the United States
      v.                            *   District Court for the Southern
                                    *   District of Iowa.
Shirley S. Chater, Commissioner     *
of Social Security,                 *   [UNPUBLISHED]
                                    *
                 Appellee.          *
                              _____________

                             Submitted:    May 1, 1996

                              Filed: May 7, 1996
                                  _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Marcia      Prew   appeals   the   district    court's   order    upholding   the
Commissioner's denial of disability insurance benefits.               For the reasons
discussed below, we affirm.


     We conclude the Commissioner's decision that Prew could perform her
past relevant work is supported by substantial evidence on the record as
a whole.      See Robinson v. Sullivan, 956 F.2d 836, 838 (8th Cir. 1992)
(standard   of    review).    The   Administrative     Law    Judge   (ALJ)   properly
discounted the 1992 and 1993 statements of the treating physicians because
those statements contained vocational opinions or were unsupported by
medical records contemporaneous to Prew's last insured date.              See Nelson
v. Sullivan, 946 F.2d 1314, 1316-17 (8th Cir. 1991) (per curiam) (medical
testimony is not conclusive on the ultimate issue of disability); Jones v.
Chater, 65 F.3d 102, 104 (8th Cir. 1995) (where impairment onset date is
critical, retrospective medical opinions alone are usually not sufficient).
Further, the ALJ correctly used the criteria listed in Polaski v. Heckler,
739 F.2d 1320 (8th Cir. 1984), in assessing Prew's credibility.    Finally,
the ALJ posed a proper hypothetical question to the vocational expert based
on Prew's credible limitations.   See Starr v. Sullivan, 981 F.2d 1006, 1008
(8th Cir. 1992) (vocational expert's response to hypothetical question
provides substantial evidence where hypothetical question sets forth with
reasonable precision the claimant's impairments); Rappoport v. Sullivan,
942 F.2d 1320, 1323 (8th Cir. 1991) (hypothetical question need only
include claimant's limitations found credible).


     We thus affirm.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-